Citation Nr: 0948528	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  04-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety 
neurosis, with depressive features. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the RO 
in Detroit, Michigan, which continued a 10 percent rating for 
anxiety neurosis with depressive features.  During the 
pendency of the appeal, an increased evaluation from 10 to 30 
percent was granted by an August 2004 rating decision.  This 
increase is effective October 2002, the date of the Veteran's 
claim for an increased rating.  Since the RO did not assign 
the maximum disability rating possible, the Veteran's appeal 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (holding that where a claimant has filed a notice 
of disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal).  

This claim was remanded by the Board in July 2007.  It now 
returns for appellate review.  

The Board notes that in his October 2002 claim, the Veteran 
indicated that he wanted a higher rating for his skin 
disability.  This matter has not been developed for appellate 
review and is referred to the RO for appropriate action. 


FINDING OF FACT

The Veteran's anxiety neurosis, with depressive features, has 
been manifested by occupational and social impairment due to 
moderate symptoms.

CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for anxiety 
neurosis, with depressive features, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9400 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to initial adjudication of the Veteran's claim, a 
December 2002 letter provided notice of the Veteran's and 
VA's respective duties to obtain evidence in support of his 
claim.  It thus satisfied Quartuccio elements two and three.  
See Quartuccio, supra.  However, it did not provide notice 
regarding how to substantiate a claim for an increased 
rating.  This deficiency was cured by a letter sent to the 
Veteran in August 2007 informing him that a disability rating 
from 0 to as much as 100 percent is assigned by using a 
schedule for evaluating disabilities, and that VA considers 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and their impact upon employment.  
The letter also provided examples of the types of evidence 
the Veteran could submit in support of his claim, and VA's 
and the Veteran's respective duties for obtaining such 
evidence.  Although this letter was not sent prior to initial 
adjudication of the Veteran's claim, the Veteran had ample 
opportunity to respond with additional argument and evidence 
before his claim was subsequently readjudicated and a 
supplemental statement of the case issued in October 2009.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  The Board 
finds that the duty to notify has been satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  This requirement was rescinded by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.   Private medical records 
identified by the Veteran had been obtained, to the extent 
possible.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claim.  The Board concludes 
that the duty to assist has been satisfied with respect to 
obtaining the Veteran's medical and service treatment 
records.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
January 2003 and September 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are more than adequate, as they are predicated on a 
full reading of the Veteran's claims file, including the 
medical records contained therein, and provide a complete 
rationale for the opinions stated, relying on and citing to 
the clinical findings made on examination.  Moreover, there 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's anxiety 
neurosis since he was last examined in September 2009.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 3.159(c) 
(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) [

II. Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 30 percent for anxiety neurosis, with depressive 
features.  For the reasons that follow, the Board concludes 
that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected anxiety disorder with 
depressive features is evaluated as 30 percent disabling 
under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9400.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms enumerated after that phrase 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or 
recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9400.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's 
classification of the level of psychiatric impairment by a 
GAF score is to be considered but is not determinative of the 
percentage rating to be assigned.  VAOPGCPREC 10-95.

According to DSM-IV, a score of 71-80 is appropriate when, 
"[i]f symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork)."  A score of 61-70 is indicated where there are 
"[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  A score 
of 51-60 represents "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

The Board has carefully reviewed the Veteran's medical 
records, statements submitted by and on behalf of the 
Veteran, and reports from the Veteran's place of employment 
reflecting complaints and reprimands regarding his work 
behavior.  

In his October 2002 claim, the Veteran stated that over the 
past few years he had increased problems occupationally in 
the position he had held for 37 years, including his time in 
the Air Force.  The Veteran stated that he had experienced 
reduced productivity at work due to conflicts with 
supervisors and intermittent periods of inability to perform 
various employment tasks.  The Veteran stated that he was 
extremely depressed and suffered from frequent panic attacks 
more than once per week.  The Veteran stated that socially he 
was very much a loner, had difficulty being around other 
people, and preferred to remain alone.  He stated that he had 
not been able to maintain any effective relationships.  Thus, 
he believed his anxiety disorder had become progressively 
worse.  He stated that he had not received any treatment 
since 1990.  He stated that his condition had become so 
severe that he decided to return to VA for mental health 
treatment.  

In an October 2002 VA treatment record, the Veteran stated 
that he is always anxious at work and gets angry with co-
workers very easily.  He felt mistreated at work and that 
other employees were treated better.  He stated that he 
becomes tense and anxious any time he walked into the back 
room where he works.  He related specifically that when 
vendors ring the bell at the back door he gets very upset.  
He stated that he once threw a plastic crate at a vendor for 
ringing the bell.  The Veteran stated that he was living 
alone and did not like to go out much.  He had no close 
friends and no hobbies.  The Veteran reported a history of 
taking Xanax for anxiety.  On examination, the Veteran was 
neatly dressed and groomed, and was cooperative.  His mood 
was anxious.  His speech was coherent.  His affect was 
normal.  He had no active suicidal or homicidal thoughts or 
plans.  He complained of seeing white spots, but had no 
auditory hallucinations.  He had no paranoid beliefs, but he 
did think the people at his work were in a conspiracy to 
agitate him to the point at which he would crack and give 
them an excuse to fire him.  He was oriented times 3 (i.e. to 
person, time, and place).  His speech was clear, relevant, 
and spontaneous.  His insight into his problem was present.  
His judgment was intact.  The Veteran was diagnosed with 
generalized anxiety disorder, with rule-out diagnoses of 
dysthymia and paranoid personality.  He was assigned a GAF 
score of 55.  

In January 2003, the Veteran underwent a VA examination in 
connection with this claim.  The examination report reflects 
that the Veteran reported experiencing depression and panic 
attacks more frequently than once a week.  The Veteran 
explained that the panic attacks are attached to certain 
circumstances, such as when his boss came to the backroom 
where the Veteran does most of his work.  The examiner 
commented that these appeared not to be classical panic 
attacks.  The Veteran reported that he was continuing his 
regular work schedule, and tended not to miss work.  The 
Veteran cited several examples of losing his temper at work 
and acting in an inappropriate physical manner.  He stated 
that the previous month, a Pepsi Cola representative said 
that the Veteran was stupid several times, after which the 
Veteran "threw a body block" into that person.  This 
incident was kept from escalating through appropriate 
interventive techniques.  In another incident, the Veteran 
threw a bread rack at a vendor.  He admitted that he was 
quick to anger, but still felt that he was improperly 
treated.  The Veteran stated that his depression is mainly at 
work.  The Veteran appeared to answer that he is not 
depressed away from work, but rather tired and fatigued.  The 
Veteran reported that he was single, lived alone, and had 
been divorced for 28 years.  

The examiner reported that the Veteran's symptoms appeared to 
revolve around anxiety, anger, and depression.  The Veteran 
stated that he has not experienced auditory hallucinations, 
but continues to have "feelings of conspiracy," feeling 
that due to his age his employer was trying to get him fired 
in order to avoid paying his medical expenses.  There was no 
history of suicidal or homicidal ideation.  The Veteran's 
ability to maintain minimal personal hygiene and basic 
activities of daily living was good.  He was normally 
oriented to person, place, and time.  There was no clinical 
evidence of impaired short- or long-term memory.  There 
appeared to be some obsessive features about conspiracies, 
but not to the point that it interfered with routines.  The 
Veteran's rate and flow of speech appeared normal and logical 
without unusual speech patterns.  The Veteran stated that he 
slept well.  The Veteran was diagnosed with generalized 
anxiety disorder with depressive features.  He was assigned a 
GAF score of 75.  

In a January 2003 statement, a co-worker of the Veteran 
stated that many employees do not go into the backroom where 
the Veteran works or talk to him because they do not know how 
he will react to their questions or comments.  The co-worker 
stated that many times he had seen the Veteran throw and kick 
products in fits of anger, as well as yell and scream at 
vendors that deliver products to the store when they asked 
the simplest questions.  

Treatment records dated in May and July 2004 reflect the 
Veteran's frustrations with his work, and that he lost his 
temper with a supervisor.  See July 21, 2004 VA treatment 
record.  

In October 2004, the Veteran was suspended from his job 
pending advisability of discharge due to a complaint filed 
against him by a vendor.  The complaint stated that the 
Veteran yelled and swore and made a derogatory comment 
regarding another sales representative.  An October 2004 
investigation report detailed other incidents reported by the 
Veteran's co-workers, such as throwing garbage cans around 
the area where he worked.  The Board here notes that the 
claims file contains several other formal reports and 
complaints regarding the Veteran's behavior at work dating 
back to 1998.  Work incident reports dated in June 1998 and 
September 2001 reflect that the Veteran had previously been 
suspended from work for a few days, and had been warned that 
future outbursts could result in a suspension pending 
advisability of discharge. 

VA treatment records dated in October 2004 reflect the 
Veteran's increased anxiety over his job suspension, and that 
he was enrolling in an anger management program.  

A December 2004 VA treatment record reflects that the Veteran 
had been reinstated at work and that his job duties had 
changed.  The Veteran was now a produce clerk, as reflected 
in a January 2005 VA treatment record. 

In an April 2005 VA treatment record, the Veteran stated that 
he liked where he was assigned in his job because it was less 
aggravating and there were no frustrations.  An August 2005 
VA treatment record reflects that the Veteran continued to 
work on a regular basis, although he had recently lost his 
temper at work.  In a December 2005 VA treatment record, the 
Veteran stated that he continues to work regular hours and 
also volunteers as much as possible for overtime on Sundays.  

A November 2006 VA treatment record reflects that the Veteran 
reported several incidents at work during which he lost his 
temper.  At one point, he threw some objects against the 
wall.  He had also lost his temper with his immediate boss.  
The Veteran did not receive any disciplinary action and no 
one was injured during his outbursts.  At the psychotherapy 
session the Veteran was calm, verbal, and cooperative.  

A December 2007 private examination reflects that the 
Veteran's affect was mildly irritable.  His thought process 
was circumstantial in that he could not answer a question 
concisely without telling a lengthy story.  His speech was of 
normal prosody, fluency, volume, and rate.  His immediate 
memory was adequate as he was able to recall 6/6 digits in 
forward mode.  The Veteran's new learning was adequate as he 
could recall 2/4 items after five minutes and 4/4 with 
prompts.  The Veteran's remote memory was adequate for 
personal events and he recalled 4 out of 5 past presidents.  
His concentration was adequate, as the Veteran could reverse 
the months of the year in 14 seconds and recite 5/6 digits in 
reverse order.  The Veteran denied auditory hallucinations.  
He denied suicidal or homicidal ideation.  The Veteran was 
diagnosed with major depression, recurrent, in partial 
remission.  He was assigned a GAF score of 55.  

A June 2008 VA treatment record reflects that the Veteran 
continued to complain of anxiety and frustration at work due 
to co-workers criticizing his work.  The Veteran reported a 
lack of motivation.  He also stated that his concentration 
was poor and that he sometimes had trouble sleeping at night.  
An examination of the Veteran revealed findings similar to 
those reported in previous examinations.  The Veteran was 
assigned a GAF score of 71.  

In September 2009, the Veteran underwent a VA examination in 
connection with this claim.  In this examination, the Veteran 
reported excessive worrying with muscular tension, trouble 
falling asleep, impaired concentration, and irritability.  He 
also reported feelings of hopelessness, helplessness, low 
self-esteem, poor sleep, and low energy which had been 
persistent since his divorce in 1973.  The Veteran stated 
that he never remarried due to low self-esteem, lack of 
confidence, and fear of rejection.  The Veteran reported that 
he had had suicidal ideations in the past, but had never made 
an attempt as it went against his religion.  He stated that 
the last time he felt suicidal was three weeks prior to the 
examination, when he came home after surgery.  He denied any 
history of manic or psychotic symptoms.  He stated that at 
work he was especially irritable.  He stated that he worked 
at the same grocery store for 44 years.  He did not have any 
close friends.  He had a neighbor whom he spoke to casually, 
but they did not spend leisure time together.  The Veteran 
stated that he is highly irritable and prone to verbal 
outbursts when irritated.  With respect to the Veteran's 
daily functioning, he worked full time six days a week.  The 
Veteran had no hobbies.  When he was not at work, he spent 
time watching television or doing housework or yard work.  

On examination, the Veteran looked tense and anxious.  He did 
not have abnormal movements.  His thought process was logical 
and goal-directed, but the Veteran easily lost his train of 
thought and needed questions repeated frequently.  His mood 
was mildly depressed.  His affect was congruent and 
constricted.  He did not have suicidal or homicidal 
ideations.  He did not have auditory or visual 
hallucinations.  His memory and concentration were impaired.  
The Veteran could remember 1/3 words after a 5 minute 
distraction.  The Veteran's insight was good.  His judgment 
was impulsive.  The Veteran was diagnosed with generalized 
anxiety disorder and dysthymia.  He was assigned a GAF score 
of 55.  The examiner summarized that the Veteran is impaired 
at work due to his anxiety disorder, which causes him a high 
level of irritability and conflict with co-workers.  His 
dysthymia causes social impairments, as his low self esteem 
has prevented him from entering into any romantic 
relationship since his divorce in 1973. 

In carefully reviewing the above evidence, the Board finds 
that the Veteran does not have any of the symptoms required 
for a 70 or 100 percent rating.  There is no evidence that 
the Veteran has a thought disorder, is a danger to himself or 
others, exhibits grossly inappropriate behavior, is unable, 
even periodically, to maintain his personal hygiene or 
appearance, has disorientation to person, place, or time, or 
memory loss for names of close relatives, own occupation, or 
own name.  There is also no evidence that the Veteran has 
obsessional rituals, near-continuous panic attacks or 
depression affecting his ability to function independently.  
See 38 C.F.R. § 4.130.

The Veteran does have poor impulse control, with a history of 
unprovoked irritability with periods of violence.  See id.  
In the January 2003 VA examination, the Veteran stated that 
he "threw a body block" into a vendor who had irritated 
him.  The Veteran also reported in this examination that he 
threw a bread rack at another vendor.  However, these appear 
to be the only incidents of their kind and do not 
characterize the Veteran's irritability in general, which is 
usually limited to shouting or angry words.  These incidents 
alone, without more, are not enough to warrant a 70 percent 
rating for the Veteran's anxiety, which requires deficiencies 
in most areas.  See id. 

While the Veteran has difficulty adapting to stressful 
circumstances, as evidenced by his work behavior and 
temporary suspension, he has also been able to work full time 
at the same place for over 40 years, and currently works 
overtime hours.  Thus, the Veteran's difficulty in adapting 
to stressful circumstances is not so severe as to warrant a 
70 percent rating.  The Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's symptoms of anxiety and depression manifest at a 
level warranting either a 70 or 100 percent rating.  See id.  

The evidence also does not show that the Veteran's anxiety 
disorder with depressive features warrants a 50 percent 
rating.  The medical records do not show that the Veteran has 
a flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, or 
difficulty in understanding complex commands.  See id.  

While the Veteran stated that he has panic attacks more than 
once a week in his October 2002 claim, the medical records 
are generally negative for panic attacks.  Moreover, when the 
Veteran reported panic attacks in the January 2003 VA 
examination, the VA examiner found that what the Veteran 
described were not classic panic attacks.  The Board notes 
that while the Veteran can report on what he experienced, he 
does not have the medical expertise or training to diagnose 
his experiences as panic attacks in the clinical sense.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469- 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The September 2009 VA examination indicates that the 
Veteran's judgment is impulsive.  However, this alone, 
without more, does not warrant a 50 percent rating.  The 
Board also notes that almost all of the treatment records 
over a six-year period reflect that the Veteran's judgment is 
intact.  

The September 2009 VA examination also reflects that the 
Veteran's memory and concentration are impaired and that he 
lost his train of thought repeatedly during the interview.  
However, none of the treatment records or the December 2007 
private examination reflect that the Veteran's memory and 
concentration are impaired.  The Board also notes that the 
Veteran performed much better on clinical testing in the 
December 2007 private examination.  Finally, to warrant a 50 
percent rating, the Veteran's memory must be impaired to such 
an extent that he can only retain highly learned material and 
forgets to complete tasks.  Neither of these limitations has 
been shown.  See 38 C.F.R. § 4.130.  Thus, the Board does not 
find that the Veteran's memory and concentration are impaired 
to such an extent as to warrant a 50 percent rating. 

The Board finds that the Veteran does have disturbances of 
motivation and mood; as well as difficulty in establishing 
and maintaining effective work and social relationships.  See 
id.  As discussed above, reports from the Veteran's work, as 
well as a statement by the Veteran's co-worker, reflect that 
the Veteran has been given to angry outbursts, inappropriate 
remarks, and intimidating behavior, and has also kicked and 
thrown objects at work.  Because of these incidents, the 
Veteran was suspended from his work in October 2004 for a 
period of about two months and almost fired.  The Board 
further notes that in the September 2009 VA examination, the 
examiner found that the Veteran is impaired at work due to 
his anxiety disorder, which causes him a high level of 
irritability and conflict with co-workers.  The examiner also 
found that the Veteran's dysthymia causes social impairment, 
as his low self esteem has prevented him from entering into 
any romantic relationship since his divorce in 1973.  
Finally, the Board notes that the Veteran has consistently 
reported that he has no friends and almost never goes out.  

While the Board acknowledges the Veteran's social 
difficulties at work and in his personal life, his 
disturbances of mood and interpersonal conflicts do not 
warrant a 50 percent rating, as they have not affected his 
basic ability to work and function under the ordinary 
conditions of daily life.  Apart from the Veteran's temporary 
suspension from work in October 2004, which lasted about two 
months and was the consequence of a string of such incidents 
dating back to at least 1998, he has consistently worked full 
time at the same job for over 40 years.  The December 2005 VA 
treatment record reflects that the Veteran continued to work 
regular hours and also volunteered as much as possible for 
overtime on Sundays.  The September 2009 VA examination 
reflects that while the Veteran often watches television when 
he is not at work, he also does housework and yard work.  
Thus, the Veteran has not exhibited reduced reliability or 
productivity due to his symptoms.  The Board notes in this 
regard that the Veteran has always been assigned a GAF score 
of 55 or more.  In the January 2003 VA examination he was 
assigned a GAF score of 75, and in the June 2008 VA treatment 
record the Veteran was assigned a GAF score of 71.  These 
scores indicate that the Veteran's symptoms are moderate in 
nature, and sometimes found to be mild or even transient and 
expectable reactions to psychosocial stressors.  See DSM-IV.  
In short, the Veteran's symptomatology and functional 
impairment are not severe enough to warrant a 50 percent 
rating. 

The Board notes that the Veteran's anxiety disorder is 
currently assigned a 30 percent rating.  A 30 percent rating 
is assigned when a veteran has occupational and social 
impairment, as well as an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, but generally functions satisfactorily, 
with routine behavior, self-care, and conversation normal.  
In this respect, the Veteran has consistently been able to 
maintain his employment for over 40 years, with the exception 
of his temporary suspension in October 2004, and his self-
care and conversation have almost always been found to be 
normal by the psychologists and psychiatrists who have 
treated and examined him.  Thus, the rating of 30 percent 
adequately reflects the clinically established impairment 
experienced by the Veteran due to his anxiety disorder.  

The record contains no evidence demonstrating the Veteran is 
entitled to a higher rating at any point since his claim for 
an increase.  While the Veteran's job was temporarily 
suspended in October 2004 for his behavior at work, this 
appears to be the consequence of a string of incidents dating 
back to at least 1998, rather then an indication that the 
Veteran's anxiety had become worse.  Moreover, the Veteran 
has consistently been assigned a GAF score of 55 or higher 
and there are no clinical findings during this period showing 
a significant increase in the Veteran's symptomatology.  
Therefore, no staged ratings are appropriate.  See Hart, 
supra.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See Thun v. Peake, 
22 Vet.App. 111, 115 (2008).  Generally, the degrees of 
disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are 
found to be inadequate.  38 C.F.R. § 3.321(b) (2009).  
Initially, there must be a comparison between the level of 
severity and symptomatology of the veteran's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a 
threshold finding that the evidence before VA presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)  

The Board finds that the Veteran's anxiety disorder, with 
depressive features, does not warrant an extraschedular 
rating.  His reported symptoms are those contemplated by 
Diagnostic Code 9400.  There are no symptoms left 
uncompensated or unaccounted for by the assignment of a 
schedular rating.  The Veteran has not submitted evidence 
indicating that his anxiety or the difficulties flowing from 
it constitute "such an exceptional or unusual disability 
picture . . . as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b).  For 
example, the Veteran has not shown that his anxiety has 
caused marked interference with employment or frequent 
periods of hospitalization.  While the Veteran was suspended 
from work for about two months in October 2004, he has 
otherwise been able to maintain his employment continuously 
at the same job for over 40 years, and as recently as 
September 2009 was working six days a week.  Thus, the Board 
finds that the available schedular evaluations for this 
disability are adequate.  Therefore, referral for 
extraschedular consideration is not warranted.  See Thun, 
supra.

For the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and entitlement to a rating in excess of 30 percent for 
anxiety neurosis, with depressive features, must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for anxiety 
neurosis, with depressive features, is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


